United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.K., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF LAND MANAGEMENT, Portland, OR,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-937
Issued: December 12, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On March 4, 2011 appellant filed a timely appeal of a November 4, 2010 merit decision
of the Office of Workers’ Compensation Programs (OWCP). The record also contains a
February 7, 2011 OWCP decision denying her request for a hearing as untimely. The appeal was
docketed as No. 11-937.
A review of the November 4, 2010 decision indicated that OWCP made findings that
there were compensable work factors: (1) coworkers commented about appellant’s age,
intelligence and ethnicity; (2) coworkers played pranks on appellant’s computer and
(3) comments were made regarding menopausal women. In addition, OWCP found these
allegations not established: (1) coworkers made fun of what appellant ate; (2) coworkers made
fun of appellant’s dress and culture and (3) coworkers commented on appellant’s odor.
The findings of fact were not accompanied by any explanation as to underlying legal
principles for compensability under the Federal Employees’ Compensation Act, such as assigned
duties, administrative actions or verbal abuse. Moreover, there was no explanation as to how the
evidence of record was considered in the determination of compensability. For example, the
accepted factors appeared to be allegations that were raised in an October 26, 2009 memorandum
of a discussion between appellant and two supervisors. The memorandum noted appellant’s

allegations and indicated that training sessions would be scheduled and the situation monitored.
OWCP did not explain whether it was finding the allegations had occurred based on this
memorandum, and if so, why these allegations are compensable. The Board also notes the
finding that other allegations were “not established” was not accompanied by any discussion of
the evidence or other explanation.1
In addition, there were allegations that were not addressed by OWCP. The October 26,
2009 memorandum stated that appellant had alleged sexual harassment, and OWCP provided no
findings on this allegation. Additional allegations had also been raised by her in statements
submitted on July 22 and August 9, 2010 that were not considered in the merit decision.
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered. If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.2
The case will accordingly be remanded to OWCP for proper findings on the issue
presented. After such further development as OWCP deems necessary, it should issue an
appropriate decision.

1

20 C.F.R. § 10.126.

2

T.G., 58 ECAB 189 (2006); F.L. Docket No. 11-638 (issued October 13, 2011).

2

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 4, 2010 is set aside and the case remanded for further
action consistent with this order of the Board.
Issued: December 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

